USDC IN/ND case 3:19-cv-00119-DRL-MGG document 11 filed 08/10/20 page 1 of 6


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 MATTHEW BENNETT,

                         Petitioner,

         v.                                             CAUSE NO. 3:19-CV-119-DRL-MGG

 WARDEN,

                         Respondent.

                                       OPINION & ORDER

       Matthew Bennett, a prisoner without a lawyer, filed a habeas corpus petition challenging his

2013 convictions in Delaware County for armed robbery, aggravated battery, and auto theft. For the

following reasons, the court denies the petition.

                                          BACKGROUND

       The court must presume the facts set forth by the state courts are correct. 28 U.S.C. §

2254(e)(1). Mr. Bennett has the burden to rebut this presumption with clear and convincing evidence.

Id. On post-conviction review, the Indiana Court of Appeals set forth the facts underlying Mr.

Bennett’s convictions as follows:

       On August 4, 2011, Doroteo Chavez and Abel Trejo stopped at a gas station in Muncie
       where they encountered a woman named Spring Miller. They arranged to meet Spring
       later that night so that Spring could dance for them. Spring subsequently met up with
       her husband Robert Miller and Bennett. Robert and Bennett informed Spring that they
       planned to accompany Spring to her meeting with Chavez and Trejo so that they could
       rob them. Spring did not wish to participate in the robbery, but because Bennett was
       armed with a handgun and threatened to hurt her children, she agreed to assist the two
       men.

       Spring texted Chavez and Trejo and asked them to come pick her up at an apartment.
       When they arrived, Spring went outside to meet them while Robert and Bennett went
       to the alley behind the apartment building. Spring got in a vehicle with Chavez and
       Trejo and directed them to drive a very short distance to an address on Celia Avenue
       where there was a house set back from the road. After arriving at the house, Spring
       led the men out of the vehicle and to the porch of the house. It was so dark outside
       that Spring used the light on her cell phone to help see where they were going. As they
USDC IN/ND case 3:19-cv-00119-DRL-MGG document 11 filed 08/10/20 page 2 of 6


        were walking up the steps onto the porch, Spring heard sticks breaking “like somebody
        walking . . . coming real fast.” Spring then heard a “big woosh” and a “big crunch” as
        Robert struck Trejo in the head with a baseball bat. Trejo immediately fell to the
        ground twitching and gasping for air. Spring then saw Bennett wrestling with Chavez
        on the ground. Spring heard Bennett order Chavez to stay on the ground. Robert and
        Bennett began searching Trejo’s and Chavez’s pockets. Trejo testified at trial that the
        two men took his wallet containing more than $400, along with identification cards
        and driver’s licenses.

        Spring ran from the scene. A few minutes later, as she was walking on Jackson Street,
        Robert pulled up next to her driving the vehicle that Chavez and Trejo had been
        driving earlier. Bennett was in the passenger seat. The men ordered Spring to get into
        the vehicle. Spring complied because Bennett was still armed with the handgun.
        Meanwhile, Chavez and Trejo managed to get to a nearby fast food restaurant and
        contacted police to report the robbery. Officer Ron Miller of the Muncie Police
        Department responded to the scene. When he arrived, he observed that both Chavez
        and Trejo appeared to have suffered head injuries and their faces were bloody. Trejo
        was lapsing in and out of consciousness and, due to his injuries, was unable to
        communicate with Officer Miller. Officer Miller summoned an ambulance, and the
        two victims were taken to Ball Memorial Hospital.

Bennett v. State, 98 N.E.3d 135 (Table), 2018 WL 1770322, 1 (Ind. Ct. App. Apr. 13, 2018) (internal

citations omitted). The state charged Mr. Bennett with five offenses: aggravated battery of Mr. Trejo,

battery of Mr. Chavez by means of a deadly weapon, armed robbery of Mr. Trejo, armed robbery of

Mr. Chavez, and auto theft. Id. The jury found him guilty of aggravated battery of Mr. Trejo, armed

robbery of Mr. Trejo, and auto theft, and acquitted him on the other counts. Id.

        On direct appeal, Mr. Bennett raised the following claims: (1) his release from pretrial

detention and placement on probation for another criminal conviction violated his speedy trial rights

under Indiana Criminal Rule 4(B)(1); (2) his aggravated battery and robbery convictions were based

on “the same evidence” in violation of state double jeopardy principles; (3) there was insufficient

evidence to show that Trejo suffered injuries creating a substantial risk of death; and (4) the trial court

committed reversible error by failing to instruct the jury that the state had to disprove Mr. Bennett’s

alibi defense beyond a reasonable doubt (ECF 8-2 at 5). The Indiana Court of Appeals rejected these

arguments and affirmed Mr. Bennett’s convictions in all respects. Bennett v. State, 3 N.E.3d 1092

(Table), 2014 WL 352177 (Ind. Ct. App. Jan. 31, 2014). The Indiana Supreme Court denied transfer.


                                                    2
USDC IN/ND case 3:19-cv-00119-DRL-MGG document 11 filed 08/10/20 page 3 of 6


        Mr. Bennett then filed a state post-conviction petition. In the post-conviction proceedings, he

asserted the following claims: (1) his trial counsel was ineffective in failing to raise an objection at

sentencing based on state double jeopardy principles; and (2) his counsel was ineffective on appeal in

failing to adequately brief his state law double jeopardy argument (ECF 7-1). Following an evidentiary

hearing, the court denied the petition. The Indiana Court of Appeals affirmed the denial of post-

conviction relief, concluding that Mr. Bennett could not show prejudice in connection with his

ineffective assistance claims because his convictions did not violate state double jeopardy principles.

Bennett, 2018 WL 1770322, at 3-6. The Indiana Supreme Court denied transfer. Bennett v. State, 102

N.E.3d 889 (Ind. 2018).

        He then filed this federal petition raising two claims, which he articulates as follows: (1) “the

state used the same evidence from the armed robbery conviction to support the aggravated battery

conviction,” and (2) “the state used evidence from the Chavez robbery to support the Trejo robbery

and aggravated battery conviction.”

                                             DISCUSSION

        Mr. Bennett’s petition is governed by the provisions of the Anti-Terrorism and Effective

Death Penalty Act of 1996 (AEDPA). See Lindh v. Murphy, 521 U.S. 320, 336 (1997). The AEDPA

allows a district court to issue a writ of habeas corpus on behalf of a person in custody pursuant to a

state court judgment “only on the ground that he is in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2254(a). The court can grant an application for habeas

relief if it meets the stringent requirements of 28 U.S.C. § 2254(d), set forth as follows:

                An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted with respect to any claim
        that was adjudicated on the merits in State court proceedings unless the adjudication
        of the claim—
                (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court of
        the United States; or



                                                    3
USDC IN/ND case 3:19-cv-00119-DRL-MGG document 11 filed 08/10/20 page 4 of 6


                (2) resulted in a decision that was based on an unreasonable determination of
        the facts in light of the evidence presented in the State court proceeding.

        This standard is “difficult to meet” and “highly deferential.” Hoglund v. Neal, 959 F.3d 819, 832

(7th Cir. 2020) (quoting Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). “It is not enough for a petitioner

to show the state court’s application of federal law was incorrect; rather, he must show the application

was unreasonable, which is a ‘substantially higher threshold.’” Hoglund, 959 F.3d at 832 (quoting Schriro

v. Landrigan, 550 U.S. 465, 473 (2007)). In effect, “[a] petitioner must show that the state court’s ruling

on the claim being presented in federal court was so lacking in justification that there was an error

well understood and comprehended in existing law beyond any possibility for fair-minded

disagreement.” Id. (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)).

        Before considering the merits of a habeas petition, the court must ensure that the petitioner

has exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A); Hoglund, 959 F.3d at 832.

The exhaustion requirement is premised on a recognition that the state courts must be given the first

opportunity to address and correct violations of their prisoner’s federal rights. Davila v. Davis, 137 S.

Ct. 2058, 2064 (2017); O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)). For that opportunity to be

meaningful, the petitioner must fairly present his constitutional claim in one complete round of state

review. Baldwin v. Reese, 541 U.S. 27, 30-31 (2004); Boerckel, 526 U.S. at 845. This includes seeking

discretionary review in the state court of last resort. Boerckel, 526 U.S. at 848. The companion

procedural default doctrine, also rooted in comity concerns, precludes a federal court from reaching

the merits of a claim when the claim was presented to the state courts and was denied on the basis of

an adequate and independent state procedural ground, or the claim was not presented to the state

courts and the time for doing so has passed. Davila, 137 S. Ct. at 2064; Coleman v. Thompson, 501 U.S.

722, 735 (1991).

        Turning to the petition, in claim one Mr. Bennett asserts that “the state used the same evidence

from the armed robbery conviction to support the aggravated battery conviction” (ECF 1 at 2). The


                                                     4
USDC IN/ND case 3:19-cv-00119-DRL-MGG document 11 filed 08/10/20 page 5 of 6


respondent argues that this claim is not cognizable or is procedurally defaulted. The court agrees.

Although Mr. Bennett doesn’t articulate the source of law underlying his first claim, he is asserting a

double jeopardy claim based on Indiana’s “actual evidence” test.1 See Richardson v. State, 717 N.E2d 32

(Ind. 1999) (holding that, under Indiana law, two convictions violate double jeopardy principles if they

are based on the same “actual evidence”). However, an error of state law does not provide a cognizable

basis for granting federal habeas relief. 28 U.S.C. § 2254(a); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

        To the extent Mr. Bennett is trying to repackage this claim as arising under the Double

Jeopardy Clause in the United States Constitution, he didn’t raise any such claim in the state

proceedings. Instead, his double jeopardy claims all relied on state law (see ECF 8-2; ECF 7-1). To

exhaust a claim under 28 U.S.C. § 2254(b)(1)(A), a habeas petitioner must “present both the operative

facts and the legal principles that control each claim to the state judiciary” at each level of state review.

Stevens v. McBride, 489 F.3d 883, 894 (7th Cir. 2007). This includes alerting the state court to the “federal

nature” of the claim. Baldwin, 541 U.S. at 33. Mr. Bennett didn’t do that here. He hasn’t responded to

the state’s procedural default argument or provided grounds for excusing his default. Therefore, this

claim is denied.

        In claim two, Mr. Bennett asserts that “the state used evidence from the Chavez robbery to

support the Trejo robbery and aggravated battery conviction” (ECF 1 at 3). The respondent argues

that this claim is procedurally defaulted because it was never raised in state court. The court again

agrees. The source of law underlying this claim isn’t clear from the petition, but Mr. Bennett can only

obtain habeas relief if he shows that he is in custody in violation of the “Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2254(a). Mr. Bennett didn’t assert any federal claim in the state

proceedings based on this set of facts; and the time for doing so has passed, as his direct appeal and


1Indiana law provides broader protection than the Fifth Amendment Double Jeopardy Clause, under which a
“same elements” test applies. See United States v. Dixon, 509 U.S. 688, 670 (1993); Blockburger v. United States, 284
U.S. 299, 304 (1932).


                                                         5
USDC IN/ND case 3:19-cv-00119-DRL-MGG document 11 filed 08/10/20 page 6 of 6


post-conviction proceedings have now concluded. Thus, his claim is procedurally defaulted. Davila,

137 S. Ct. at 2064. He doesn’t identify a basis for excusing his default.

        Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, the court must either issue

or deny a certificate of appealability in all cases where it enters a final order adverse to the petitioner.

To obtain a certificate of appealability, the petitioner must make a substantial showing of the denial

of a constitutional right by establishing “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (internal quotation marks and citation omitted). Given the clarity of the procedural

default here, the court finds no basis to conclude that reasonable jurists would debate the outcome of

the petition or find a reason to encourage Mr. Bennett to proceed further. Accordingly, the court

declines to issue him a certificate of appealability.

                                             CONCLUSION

        Accordingly, the court DENIES the petition (ECF 1) and a certificate of appealability and

DIRECTS the clerk to close this case.

        SO ORDERED.

        August 10, 2020                                     s/ Damon R. Leichty
                                                            Judge, United States District Court




                                                        6
